Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 1 of 21 PageID 1735



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 DANA A. WESOLEK,

             Plaintiff,

 v.                                    Case No:   2:19-cv-463-FtM-29MRM

 LAUREN WESOLEK AND BRYAN J.
 WESOLEK,

             Defendants.


                              OPINION AND ORDER

       This matter comes before the Court on Defendants' Motion to

 Dismiss   for   Lack   of   Subject    Matter    Jurisdiction,    or   in   the

 Alternative, to Dismiss for Failure to State a Cause of Action, or

 For a More Definite Statement, and Motion to Strike (Doc. #55)

 filed on June 1, 2020. Plaintiff filed a Response in Opposition

 (Doc. #60) on June 15, 2020. For the reasons set forth below, the

 motion is granted in part and denied in part.

                                       I.

       Plaintiff Dana A. Wesolek (Plaintiff or Dana) filed a three-

 count Second Amended Complaint alleging that defendants Bryan J.

 Wesolek and Lauren Wesolek (collectively Defendants, or Bryan or

 Lauren    respectively)     violated    the   Florida   Uniform   Fraudulent

 Transfer Act (FUFTA or the Act), Fla. Stat. § 726.101 et seq. (Doc.

 #49, ¶ 1.)      The following chronology is set forth in the Second

 Amended Complaint:

                                        1
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 2 of 21 PageID 1736



        In 2014 Dana filed a Petition for Dissolution of Marriage

 against her then-husband Bryan.      After contentious proceedings, on

 April 24, 2018, the Porter County Superior Court (Superior Court)

 in Indiana entered a divorce decree Judgment. (Doc. #49, ¶ 11; Doc.

 #49-1, pp. 1-57.)      Among other things, the divorce decree Judgment

 divided up various property between Dana and Bryan, ordered Bryan

 to pay certain debt which secured marital assets awarded to Dana

 (the Secured Debt), and ordered Bryan to pay Dana $1,276,275.13 as

 an “Equalization Payment.” (Doc. #49, ¶ 11; Doc. #49-2, pp. 23-

 24.) A subsequent stipulation revised the Equalization Payment to

 $1,096,766.63. (Doc. #49, ¶ 11; Doc. #49-3, pp. 3, 12.) The Secured

 Debt totaled approximately $893,354.18 as of January 11, 2019.

 (Doc. #49, ¶ 12.) Bryan was required to pay the Equalization

 Payment and the Secured Debt by January 11, 2019, but did not do

 so. (Id., ¶ 13.)

        Dana domesticated the divorce decree Judgment in Florida.          On

 November 15, 2018 and May 9, 2019, the divorce decree Judgment was

 recorded with the Lee County Clerk of the Circuit Court pursuant

 to the Florida Enforcement of Foreign Judgment Act, Fla. Stat. §§

 55.501-55.509. (Id., ¶¶ 16-17.) On April 9, 2019, a Judgment Lien

 Certificate, naming Bryan Wesolek as the judgment debtor, was filed

 with   the   Florida   Department   of   State   and   assigned   file   no.

 J19000251734. (Id., ¶ 18.)



                                      2
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 3 of 21 PageID 1737



       Bryan appealed the divorce Judgment issued by the Superior

 Court. (Id., ¶ 19.) On August 9, 2019, the Court of Appeals of

 Indiana issued its Memorandum Decision denying Bryan’s appeal and

 affirming the divorce judgment. (Id.); Wesolek v. Wesolek, 18A-

 DR-2419 (Ind. Ct. App., Aug. 29, 2019).

       Following entry of the divorce Judgment, defendants Bryan and

 Lauren were married on August 30, 2018. (Doc. #49, ¶ 3.)

                                   II.

       Plaintiff    alleges     that       Defendants     made     actual   and

 constructive    fraudulent    transfers      which     violated   the   FUFTA.

 Generally,

       [t]he FUFTA allows a creditor to unwind a transfer of
       the debtor's property to a third party—and thus to use
       the property to satisfy its claims against the debtor—
       when the act deems the transfer “fraudulent” as to
       creditors. See generally §§ 726.105–.108.
        The act identifies three categories of such transfers:
       (1) transfers made “[w]ith actual intent to hinder,
       delay, or defraud” creditors, § 726.105(1)(a); (2)
       certain types of transfers for which the debtor does not
       receive “reasonably equivalent value” in exchange for
       the asset transferred, §§ 726.105(1)(b), .106(1); and
       (3) transfers to an insider of the debtor for an
       antecedent debt when the debtor is insolvent and the
       insider has reasonable cause to know that, § 726.106(2).
       When a transfer falls into one of these categories, FUFTA
       affords the creditor an array of remedies against the
       debtor and the third-party transferee, including the
       avoidance of the transfer, attachment against the asset
       transferred, injunctive relief, appointment of a
       receiver, and in the case of a judgment creditor,
       execution upon the transferred properties. § 726.109.




                                       3
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 4 of 21 PageID 1738



 Nat'l Auto Serv. Centers, Inc. v. F/R 550, LLC, 192 So. 3d 498,

 504 (Fla. 2d DCA 2016).

       The Second Amended Complaint identifies three items which are

 alleged to have been fraudulently transferred.                First, on November

 30, 2016, Bryan purchased a diamond ring valued at $10,944.16, and

 on an unspecified subsequent date transferred it to Lauren as a

 gift.   (Doc.      #49,   ¶¶   20-21.)       Second,   Bryan    caused   Wesolek

 Properties, LLC to impermissibly sell the “Lee Street Building” on

 July 26, 2018.      Bryan received net sale proceeds of approximately

 $1,100,000, failed to distribute any of those funds to LLC co-

 member Dana, and used a portion of these funds to purchase the

 “Mar Lago Circle House” for Lauren for $479,900. (Id., ¶¶ 26-28.)

 Third, in September and December 2018 Bryan transferred cash to

 Lauren totaling at least $620,000 as a gift. (Id., ¶¶ 22-31, 33,

 47, 53-54.)

       The Second Amended Complaint sets forth three counts for

 violations    of    the   FUFTA.    Count       I   alleges    that   defendants

 fraudulently transferred (1) the ring from Bryan to Lauren, (2) a

 portion of the proceeds from the sale of the Lee Street Building

 to purchase the Mar Lago Circle House for Lauren, and (3) at least

 $620,000 to Lauren, all with the intent to hinder, delay, and

 defraud creditor Dana, in violation of Fla. Stat. 726.105(1)(a).

 (Doc. #49, ¶¶ 46-47.) Count II alleges that defendants transferred

 the same items to Lauren and did not receive reasonably equivalent

                                          4
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 5 of 21 PageID 1739



 value in exchange, in violation of Section 726.105(1)(b). (Doc.

 #49,   ¶¶   7-10,   53,    55.)   Count          III   alleges   that   defendants

 transferred the same items to Lauren, who was an insider of the

 Bryan, for an antecedent debt when Bryan was insolvent and Lauren

 had reasonable cause to know of the insolvency, in violation of

 Fla. Stat. § 726.106(1) and (2).            (Doc. #49, ¶¶ 60-64.)

                                   III.

        Defendants   seek    dismissal       of    Plaintiff’s    Second   Amended

 Complaint for lack of subject matter jurisdiction. (Doc. #55, pp.

 5-11.) Alternatively, Defendants seek dismissal of the portion of

 all counts relating to the transfer of the ring because the ring

 (1) was exchanged for a promise to marry, and (2) was transferred

 more than one year before the filing of this action, and therefore

 the claim is barred pursuant to Section 726.110(3). (Id., p. 11.)

 Defendants also argue that all three counts should be stricken

 because the allegations related to the divorce are redundant,

 immaterial, impertinent, or scandalous. (Id., p. 12.) Finally,

 Defendants assert the Court should strike Plaintiff’s request for

 attorney’s fees because Chapter 726 does not provide for recovery

 of such fees. (Id.)




                                         5
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 6 of 21 PageID 1740



       A. Subject Matter Jurisdiction

       Subject matter jurisdiction in this case is premised on the

 diversity of citizenship between the parties. (Doc. #49, ¶ 5.)

 This requires complete diversity of citizenship, and that the

 matter in controversy exceed the sum or value of $75,000, exclusive

 of interest and costs. 28 U.S.C. § 1332(a); PTA-Fla, Inc. v. ZTE

 USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016).

       The Court is satisfied that complete diversity between the

 parties has been pled in the Second Amended Complaint, which

 alleges that Plaintiff is a citizen of the State of Indiana while

 Defendants are citizens of Florida. Likewise, the Court finds the

 amount in controversy is sufficiently pled based on the allegations

 that Bryan transferred a ring valued at $10,944.16, provided

 $479,900 to purchase the “Mar Lago Circle House,” and transferred

 at least $620,000 in cash to Lauren. (Doc. #49, ¶¶ 20, 30, 33.)

       Defendants nonetheless urge dismissal for lack of subject

 matter jurisdiction.     Defendants argue that Plaintiff’s claims are

 intertwined    with   domestic   relations    issues   arising   from   the

 Indiana divorce proceeding, and therefore the case falls under the

 domestic relations exemption to diversity jurisdiction. (Doc. #55,

 pp. 5-11.)

       "Diversity jurisdiction under 28 U.S.C. § 1332 is subject to

 a judicially created exemption for domestic relations and probate

 cases." Lucado v. Coherd, 581 F. App'x 809, 810 (11th Cir. 2014)

                                      6
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 7 of 21 PageID 1741



 (quoting Rash v. Rash, 173 F.3d 1376, 1380 (11th Cir. 1999)); see

 Marshall v. Marshall, 126 S. Ct. 1735 (2006).                        “The domestic

 relations exception divests federal courts of the power to issue

 divorce,   alimony,          and   child   custody      decrees.”        Leathers    v.

 Leathers, 856 F.3d 729, 756 (10th Cir. 2017), citing Ankenbrandt

 v. Richards, 504 U.S. 689, 703 (1992). "Not every case involving

 a dispute between present or former spouses . . . falls within the

 domestic relations exception," and a federal court "should sift

 through the claims of the complaint to determine the true character

 of the dispute to be adjudicated," while keeping the policies

 favoring abstention in mind.               Kirby v. Mellenger, 830 F.2d 176,

 178 (11th Cir. 1987) (quotation marks omitted). The Supreme Court

 has long “sanctioned the exercise of federal jurisdiction over the

 enforcement       of    [a   domestic-relations]        decree    that    ha[s]    been

 properly obtained in a state court of competent jurisdiction.” See

 Marshall     v.    Marshall,        547    U.S.      293,   307   (2006)     (quoting

 Ankenbrandt, 504 U.S. at 702).

       Although         Defendants    argue      that    Plaintiff’s      claims     for

 fraudulent    transfer        necessitate       an    in-depth    analysis    of    the

 Indiana divorce proceedings and decree, the Court disagrees.                        See

 Lucado v. Coherd, 581 F. App’x 809 (11th Cir. 2014); Jagiella v.

 Jagiella, 647 F.2d 561, 565 (5th Cir. Unit B 1981)).                  As in Lucado,

 the primary issue in this case is whether defendants’ transfer of

 assets to Lauren was either actual or constructive fraud as to

                                             7
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 8 of 21 PageID 1742



 Dana, as a creditor.          Plaintiff is not requesting that the Court

 consider the propriety of, or enforce or modify, the divorce

 decree. To the contrary, when “stripped of its verbiage,” this

 case is about locating assets to satisfy the money judgment against

 Bryan set forth in the final divorce decree and registered with

 the Clerk of Court’s Office in Lee County, Florida.                       Lucado, 581

 F. App’x at 810. The Court finds that it has subject matter

 jurisdiction over Plaintiff’s claims.

        B. Failure to State Causes of Action

        Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

 must contain a "short and plain statement of the claim showing

 that    the    pleader   is    entitled        to    relief." Fed.      R.    Civ.    P.

 8(a)(2). This       obligation      "requires          more      than   labels       and

 conclusions, and a formulaic recitation of the elements of a cause

 of action will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (citation omitted).

 To survive dismissal, the factual allegations must be "plausible"

 and    "must   be   enough    to   raise       a    right   to   relief      above   the

 speculative level." Id. See also Edwards v. Prime Inc., 602 F.3d

 1276, 1291 (11th Cir. 2010). This requires "more than an unadorned,

 the-defendant-unlawfully-harmed-me                   accusation." Ashcroft            v.

 Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

 (2009) (citations omitted).



                                            8
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 9 of 21 PageID 1743



       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

 accept all factual allegations in a complaint as true and take

 them in the light most favorable to plaintiff, Erickson v. Pardus,

 551 U.S. 89, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007), but

 "[l]egal conclusions without adequate factual support are entitled

 to no assumption of truth." Mamani v. Berzaín, 654 F.3d 1148, 1153

 (11th Cir. 2011) (citations omitted). "Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory

 statements, do not suffice." Iqbal, 556 U.S. at 678. "Factual

 allegations         that   are   merely    consistent      with    a    defendant's

 liability fall short of being facially plausible." Chaparro v.

 Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal

 citations       omitted). Thus,      the       Court   engages    in    a   two-step

 approach: "When there are well-pleaded factual allegations, a

 court should assume their veracity and then determine whether they

 plausibly give rise to an entitlement to relief." Iqbal, 556 U.S.

 at 679.

           (1)    Count I

       Count     I    of    the   Second    Amended     Complaint       alleges   that

 defendants engaged in fraudulent transfers in violation of Section

 726.105(1)(a) of the FUFTA.               Section 726.105(1)(a) of the Act

 states in relevant part:

       (1) A transfer made or obligation incurred by a debtor
       is fraudulent as to a creditor, whether the creditor’s
       claim arose before or after the transfer was made or the

                                            9
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 10 of 21 PageID 1744



       obligation was incurred, if the debtor made the transfer
       or incurred the obligation:

          (a)    With actual intent to hinder, delay, or defraud
                 any creditor of the debtor; or . . .

 Fla. Stat. § 726.105(1)(a); (Doc. #49, ¶ 40.)                     “Under the FUFTA,

 any transfer made with actual intent to hinder, delay or defraud

 any present or future creditor is a fraudulent transfer.”                     2-Bal

 Bay Properties, LLC v. Asset Mgmt. Holdings, LLC, 291 So. 3d 617,

 620 (Fla. 2d DCA 2020)(internal citation and marks omitted.)

       “To prevail on a fraudulent transfer claim, a creditor must

 demonstrate (1) there was a creditor to be defrauded, (2) a debtor

 intending      fraud,   and    (3)    a    conveyance—i.e.,        a   “transfer”—of

 property which could have been applicable to the payment of the

 debt due.”      Isaiah v. JPMorgan Chase Bank, 960 F.3d 1296, 1302

 (11th Cir. 2020)(citation omitted.)                Defendants argue that Count

 I fails to state a cause of action as to the transfer of the ring

 from Bryan to Lauren because the ring was exchanged for a promise

 to marry, which is sufficient consideration for such a transfer as

 a matter of law. (Doc. #55, p. 11.)                The Court disagrees.

       Count I plausibly sets forth each component of a claim under

 Fla. Stat. § 726.105(1)(a), which does not contain a requirement

 regarding sufficient consideration.                Bryan “transferred” the ring

 within   the    meaning   of    the       FUFTA,   since    the   FUFTA   defines    a

 “transfer”      as   “every    mode,      direct    or     indirect,    absolute    or

 conditional, voluntary or involuntary, of disposing of or parting

                                             10
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 11 of 21 PageID 1745



 with   an    asset    or    an   interest      in   an   asset.”   Fla.   Stat.   §

 726.102(14). “As long as the debtor relinquishes some interest in

 or control over the asset a FUFTA transfer has occurred, . . .”

 Isaiah v. JPMorgan Chase Bank, 960 F.3d 1296, 1302 (11th Cir.

 2020). The ring was initially the property of Bryan, and therefore

 an “asset” under the FUFTA.           Fla. Stat. § 726.102(2).            At some

 unspecified time Bryan gave the ring to Lauren.                    At that point,

 the ring belonged to Lauren as a gift, Moody v. Newton, 264 So. 3d

 292, 294 (Fla. 5th DCA 2019), although Bryan retained the ability

 to recover the ring “if the engagement is terminated by the donee

 or by mutual consent of the parties. The rationale of those cases

 is that such presents are not absolute but are made upon the

 implied condition that a marriage ensue.”                   Gill v. Shively, 320

 So. 2d 415, 416 (Fla. 4th DCA 1975).                Once Bryan and Lauren were

 married the ring belonged to Lauren, and Bryan relinquished all

 his interest in the ring.           Id.        Because Plaintiff has stated a

 plausible cause of action in Count I as to the ring, and the Motion

 to Dismiss that portion of Count I is denied.

          (2)     Count II

        Count     II   alleges      that        Defendants     violated    Section

 726.105(1)(b) of the Act, which provides:

        (1)     A transfer made or obligation incurred by a debtor
                is fraudulent as to a creditor, whether the
                creditor’s claim arose before or after the transfer
                was made or the obligation was incurred, if the


                                           11
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 12 of 21 PageID 1746



             debtor   made     the   transfer     or   incurred    the
             obligation:

             . . .

           (b)   Without receiving a reasonably equivalent value
                 in exchange for the transfer or obligation, and
                 the debtor:

                 1. Was engaged or was about to engage in
                 a business or a transaction for which the
                 remaining assets of the debtor were
                 unreasonably small in relation to the
                 business or transaction; or

                 2. Intended to incur, or believed or
                 reasonably should have believed that he or
                 she would incur, debts beyond his or her
                 ability to pay as they became due.

 Fla. Stat. § 726.105(1)(b); (Doc. #49, ¶ 52.)            Thus, a transfer

 made by a debtor is fraudulent as to a creditor if the debtor (1)

 made the transfer “[w]ithout receiving a reasonably equivalent

 value in exchange for the transfer or obligation,” and (2) either

 (A) “[w]as engaged or was about to engage in a business or a

 transaction for which the remaining assets of the debtor were

 unreasonably small in relation to the business or transaction” or

 (B) “[i]ntended to incur, or believed or reasonably should have

 believed that he or she would incur, debts beyond his or her

 ability to pay as they became due.”         In re Teltronics, Inc., 904

 F.3d 1303, 1310 (11th Cir. 2018).

       As with Count I, Defendants argue that Count II should be

 dismissed because Bryan received sufficient consideration, i.e.,

 Lauren’s promise to marry him, in exchange for the transfer of the

                                      12
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 13 of 21 PageID 1747



 ring. (Doc. #55, p. 11.) Defendants argue that the Second Amended

 Complaint implies that the ring was exchanged for a promise to

 marry because it refers to defendant Lauren as Bryan’s “new bride.”

 (Id.; Doc. #49, ¶ 29.) Defendants read too much into the reference

 to “new bride.”

       Count II is silent as to whether the ring was transferred to

 Lauren in exchange for her “promise to marry” Bryan. See (Doc.

 #49, ¶¶ 20-21, 46.) Paragraph 29 of the Second Amended Complaint

 refers to Lauren Wesolek as Bryan’s “new bride,” but it does not

 reference the transfer of the ring and is not sufficient to support

 an inference of a bargained-for exchange. (Doc. #49, ¶ 29.)

       In any event, it is not “consideration” but “value” that is

 at issue in Fla. Stat. 726.104.           See Fla. Stat. § 726.105(1)(b)

 (providing for avoidance of a transfer where the debtor does not

 “receiv[e] a reasonably equivalent value in exchange for the

 transfer or obligation”).       “Value” is given “if . . . property is

 transferred or an antecedent debt is secured or satisfied, . . .”

 Fla. Stat. § 726.104(1).       A promise to marry is not that kind of

 “value.”        Defendant’s Motion to Dismiss Count II of the Second

 Amended Complaint with respect to the transfer of the ring is

 denied.

           (3)    Count III

       In Count III of the Second Amended Complaint, Plaintiff states

 a claim under Section 726.106 of the Act, which states:

                                      13
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 14 of 21 PageID 1748



          (1)    A transfer made or obligation incurred by a debtor
                 is fraudulent as to a creditor whose claim arose
                 before the transfer was made or the obligation was
                 incurred if the debtor made the transfer or
                 incurred the obligation without receiving a
                 reasonably equivalent value in exchange for the
                 transfer or obligation and the debtor was insolvent
                 at that time or the debtor became insolvent as a
                 result of the transfer or obligation.

          (2)    A transfer made by a debtor is fraudulent as to a
                 creditor whose claim arose before the transfer was
                 made if the transfer was made to an insider for an
                 antecedent debt, the debtor was insolvent at that
                 time, and the insider had reasonable cause to
                 believe that the debtor was insolvent.

 Fla. Stat. §§ 726.106(1)-(2); (Doc. #49, ¶ 59.)

          This statute sets forth two causes of action.         “Under section

 726.106[1], a debtor's transfer is fraudulent as to a creditor if

 (a) the creditor's claim arose before the transfer, (b) the debtor

 was insolvent at the time of the transfer or became insolvent

 because of the transfer, and (c) the debtor made the transfer

 without receiving reasonably equivalent value in exchange for the

 transfer. § 726.106(1), Fla. Stat. (2013).”             RREF SNV-FL SSL, LLC

 v. Shamrock Storage, LLC, 250 So. 3d 788, 789–90 (Fla. 1st DCA

 2018).         Under § 726.106(2), a debtor’s transfer is fraudulent as

 to   a    creditor    if   (a)   the   creditor’s   claim   arise   before   the

 transfer, (b) the transfer was made to an insider for an antecedent

 debt, (c) the debtor was insolvent at the time of the transfer,

 and (d) the insider had reasonable cause to believe the debtor was

 insolvent.         Fla. Stat. § 726.106(2).         Plaintiff asserts that


                                          14
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 15 of 21 PageID 1749



 defendants violated both Section 726.106(1) and (2). (Doc. #49, ¶¶

 60-64.)

       Defendants contend that because the ring was transferred for

 a promise to marry, it was exchanged for sufficient consideration,

 and the ring transfer portion of Count III should be dismissed.

 (Doc. #55, p. 11.) For the reasons discussed above as to Count II,

 the Court disagrees and finds that Count III is sufficiently pled.

       Defendants also contend that Count III fails to state a cause

 of action as to the ring because the transfer took place more than

 one year before the filing of this action, and as a result,

 Plaintiff’s claim would be barred under Section 726.110(3). (Doc.

 #55, p. 11.)          Because this cannot be determined from the four

 corners of the Second Amended Complaint, this argument is rejected.

       Section 726.110 provides fixed times in which claims based on

 these three categories of fraudulent transfers must be brought, or

 the claims are lost. A cause of action with respect to a fraudulent

 transfer § 726.106(1) is extinguished unless action is brought

 within    4   years    after   the   transfer   was   made.   Fla.   Stat.   §

 726.110(2).     A cause of action under § 726.106(2) is extinguished

 unless the action is brought within 1 year after the transfer was

 made.    Fla. Stat. § 726.110(3).

       For better or worse, a plaintiff does not have to set forth

 dates in a complaint which establish the claim is timely.            As this

 Court has previously stated:

                                         15
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 16 of 21 PageID 1750



       A plaintiff is not required to anticipate and negate an
       affirmative defense in the complaint. La Grasta v. First
       Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.2004). A
       Rule 12(b)(6) motion to dismiss on statute of
       limitations grounds may be granted, however, if it is
       apparent from the face of the complaint that the claim
       is time-barred. La Grasta, 358 F.3d at 845–46.
       Nonetheless, a motion to dismiss on statute of
       limitations grounds should not be granted where
       resolution depends either on facts not yet in evidence
       or on construing factual ambiguities in the complaint in
       defendants' favor. Omar ex rel. Cannon v. Lindsey, 334
       F.3d 1246, 1252 (11th Cir.2003).

 Lesti v. Wells Fargo Bank, N.A., 960 F. Supp. 2d 1311, 1316–17

 (M.D. Fla. 2013).

       The Second Amended Complaint alleges that on or about November

 30, 2016, Bryan purchased the ring, (Doc. #49, ¶¶ 20-21) and that

 on August 30, 2018, Bryan and Lauren were married.            (Id., ¶ 3.)

 The original Complaint was filed on July 3, 2019, and neither it

 nor the Second Amended Complaint alleges a date on which the ring

 was transferred.      Therefore, it is not possible for the Court to

 determine from the face of the Second Amended Complaint whether

 the § 726.106(2) portion of Count III is time-barred.              The Court

 denies Defendants’ Motion to Dismiss Count III.

                                      IV.

       In   the   alternative,   Defendants    request   a   more    definite

 statement about the “purported debt associated with the transfer

 of the . . . ring,” which Defendants assert took place two years

 prior to the entry of the divorce decree. (Doc. #55, p. 11.)            This

 request is denied.

                                      16
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 17 of 21 PageID 1751



        Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

 may move for a more definite statement of a pleading to which a

 responsive pleading is allowed but which is so vague or ambiguous

 that the party cannot reasonably prepare a response." Fed. R. Civ.

 P. 12(e). See also Euro RSCG Direct Response, LLC v. Green Bullion

 Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

 Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

 132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule

 12(e)   motion   is     appropriate    if    the   pleading         is   so   vague   or

 ambiguous that the opposing party cannot respond, even with a

 simple denial, in good faith, without prejudice to [itself].").

 The Court finds the Second Amended Complaint is not “so vague or

 ambiguous” that Defendants could not reasonably respond. Euro RSCG

 Direct Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion

 is intended to provide a remedy for an unintelligible pleading,

 rather than a vehicle for obtaining greater detail."). Plaintiff

 has provided specific facts about the elements of each claim, the

 people involved in each transfer, the amounts of each purported

 fraudulent transfer, and to the best of Plaintiff’s knowledge,

 when    the   alleged    transfers    took     place.         The    information      is

 sufficient to allow Defendants to formulate a response. The Court

 therefore     denies     Defendants’        request     for    a     more     definite

 statement.



                                        17
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 18 of 21 PageID 1752



                                       V.

       Finally, Defendants urge the Court to strike “Plaintiff’s

 allegations    related    to   the   divorce   as    redundant,   immaterial,

 impertinent,    or    scandalous     matter,   see   e.g.,   Second    Amended

 Complaint, ¶ 9.” (Doc. #55, p. 12) and to strike plaintiff’s

 request for attorney fees.         Both requests are granted.

       Federal Rule of Civil Procedure 12(f) provides that a "court

 may   strike   from   a   pleading    an    insufficient     defense   or   any

 redundant, immaterial, impertinent or scandalous matter." Fed. R.

 Civ. P. 12(f). "'A motion to strike is a drastic remedy[,]'             which

 is disfavored by the courts." Thompson v. Kindred Nursing Ctrs.

 E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002) (quoting

 Augustus v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306

 F.2d 862, 868 (5th Cir. 1962)). “The purpose of a motion to strike

 is to clean up the pleadings, streamline litigation, and avoid

 unnecessary forays into immaterial matters.” Hutchings v. Fed.

 Ins. Co., No. 6:08-cv-305-Orl-19KRS, 2008 U.S. Dist. LEXIS 75334,

 at *5, 2008 WL 4186994 at *2 (M.D. Fla. Sept. 8, 2008). It is not

 intended to “procure the dismissal of all or part of a complaint.”

 Id.   A motion to strike is often denied "unless the matter sought

 to be omitted has no possible relationship to the controversy, may

 confuse the issues, or otherwise prejudice a party." Bank of Am.,

 N.A. v. GREC Homes IX, LLC, No. 13-21718, 2014 U.S. Dist. LEXIS



                                        18
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 19 of 21 PageID 1753



 8316, at *14 (S.D. Fla. Jan. 23, 2014) (internal quotations and

 citations omitted).

       The Court agrees that paragraph nine of the Second Amended

 Complaint should be stricken because it consists solely of findings

 from the Indiana Superior Court’s marital dissolution proceeding

 that do not pertain to the transfers at issue in this case and may

 be prejudicial to defendant Bryan Wesolek. See Fed. R. Civ. P.

 12(f); Bank of Am., 2014 U.S. Dist. LEXIS 8316, at *14. The Court

 therefore grants Defendants’ Motion to Strike paragraph nine of

 the Second Amended Complaint.       If Defendants are seeking to strike

 other unspecified paragraphs relating to the divorce, such a

 request is denied.

       The Court also strikes the request for attorney fees.             The

 "American Rule" firmly establishes that litigants "are ordinarily

 required to bear their own attorney's fees," and that a prevailing

 party is not entitled to recover attorney fees absent express

 statutory authority or an enforceable contract. Buckhannon Bd. &

 Care Home v. West Virginia Dep't of Health & Human Res., 532 U.S.

 598, 602 (2001). This is true whether applying federal or state

 law. Johnson v. Florida, 348 F.3d 1334, 1350 (11th Cir. 2003).

 There is no statutory attorney fee provision in the Act for

 fraudulent transfer actions. See Fla. Stat. § 726.101, et seq.;

 Transp. All. Bank, Inc. v. PeeWee's Hauling, Inc., No. 2:18-cv-

 499-FtM-66MRM, 2020 U.S. Dist. LEXIS 149861, at *32 n.9 (M.D. Fla.

                                      19
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 20 of 21 PageID 1754



 July 29, 2020) (noting the FUFTA has no provision that explicitly

 provides for an award of attorney’s fees). Even though Section

 726.108(1)(c)(3) of the Act contains a catchall provision that

 authorizes courts to grant “[a]ny other relief the circumstances

 require,” Florida courts have declined to award attorney’s fees

 under this provision. Euro RSCG Direct Response, LLC, 872 F. Supp.

 2d at 1364 (holding Section 726.108 does not provide a sufficient

 basis for attorney’s fees); Pasternack v. Klein, No. 8:16-cv-482-

 T-33CPT, 2019 U.S. Dist. LEXIS 179272, at *5 (M.D. Fla. Aug. 26,

 2019).

       Accordingly, it is now

       ORDERED:

    1. Defendants’ Motion to Dismiss, or in the alternative Motion

       For a More Definite Statement, and Motion to Strike (Doc.

       #55) is GRANTED IN PART AND DENIED IN PART.

    2. Defendants’ Motion to Strike is GRANTED only as it pertains

       to   Paragraph   Nine   of   the    Second   Amended   Complaint   and

       Plaintiff’s request for attorney’s fees.

    3. The Motion is otherwise DENIED.




                                      20
Case 2:19-cv-00463-JES-MRM Document 92 Filed 12/22/20 Page 21 of 21 PageID 1755



       DONE AND ORDERED at Fort Myers, Florida, this          22nd    day of

 December, 2020.




 Copies: Counsel of record




                                      21
